 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Debtor
     Munchery, Inc.
 7

 8                            UNITED STATES BANKRUPTCY COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11    In re                                                Case No. 19-30232
12
      MUNCHERY, INC.                                       Chapter 11
13
      Debtor and Debtor in Possession.                     STIPULATION REGARDING
14                                                         TURNOVER OF SECURITY
                                                           DEPOSIT AND TERMINATION OF
15                                                         NON-RESIDENTIAL REAL
                                                           PROPERTY LEASE
16

17

18            Debtor and Debtor in Possession, Munchery, Inc. (“Munchery” or “Debtor”) and 95-97
19   Horatio L.L.C. (“Landlord”), by and through their respective counsel, enter into the following
20   Stipulation Regarding Turnover of Security Deposit and Termination of Non-Residential Real
21   Property Lease (the “Stipulation”):
22                                             RECITALS
23            Whereas, on October 16, 2014, Debtor entered into an assignment of a lease for
24   premises in a building commonly known as 95-97 Horatio St., New York, NY (the
25   “Premises”);
26            Whereas, Debtor ceased operations in, and vacated, the Premises in May, 2018;
27

28

     Case:
     STIP RE19-30232   Doc# 85
             SECURITY DEPOSIT         Filed: 03/25/19    Entered: 03/25/19 12:23:40      Page 1 of 3
 1          Whereas, on August 31, 2018, Debtor entered into a sublease (the “Sublease”) for the

 2   Premises with High Quality Nutrition Company LLC (“Subtenant”) and Landlord consented to

 3   the Sublease;

 4          Whereas, in February 2019, Subtenant indicated its desire to surrender the Premises and

 5   Debtor also indicated its desire to surrender the Premises, and Debtor, Subtenant and Landlord

 6   entered into a Surrender Agreement on February 1, 2019 (the “Surrender Agreement’);

 7          Whereas, the Surrender Agreement and the notice provided thereunder required

 8   Subtenant to vacate the Premises by March 6, 2019 and Subtenant vacated the Premises on

 9   March 8, 2019;

10          Whereas, Debtor and Subtenant failed to pay rent for the period of January 1, 2019

11   through March 8, 2019;

12          Whereas, Landlord is currently in possession of Debtor’s security deposit of $98,833.69

13   (the “Security Deposit”) and wishes to deduct from the Security Deposit the rent due for the

14   period of January 1, 2019 through March 8, 2019 and turnover the balance of the Security

15   Deposit to Debtor.

16          Based on the foregoing recitals, Debtor and Landlord stipulate as follows:

17          1.       Landlord shall deduct from the Security Deposit the sum of $40,748.91 (the

18   “Unpaid Rent”) for the period of January 1, 2019 through and including March 8, 2019, which

19   Unpaid Rent consists of the following: Base Rent of $35,302.59; real estate taxes of $4,846.32;

20   and a move out fee of $600. Once Landlord deducts the Unpaid Rent, Debtor will have no

21   further obligations to Landlord.

22          2.       Landlord shall turnover the unused portion of the Security Deposit in the amount

23   of $58,084.48 (the “Turnover Funds”) by check payable to Debtor.

24          3.       After this Bankruptcy Court so orders, Landlord shall send its check in the

25   amount of the Turnover Funds via Federal Express to Munchery, Inc., attention: James Beriker,

26   220 Shaw Road, South San Francisco, CA 94080.
27          4.       Once Debtor receives the Turnover Funds, Landlord shall have no further

28   obligation to Debtor.

     Case:
     STIP RE19-30232   Doc# 85
             SECURITY DEPOSIT           Filed: 03/25/19   Entered: 03/25/19 12:23:40       Page 2 of 3
 1          5.      Debtor and Landlord request that the Bankruptcy Court enter an order approving

 2   the terms of this Stipulation.

 3

 4   Dated: March 25, 2019                              FINESTONE HAYES LLP

 5

 6                                                      /s/ Stephen D. Finestone
                                                        Stephen D. Finestone
 7                                                      Attorneys for Munchery, Inc.

 8

 9   Dated: March 25, 2019                              95-97 Horatio L.L.C.

10

11                                               ___    /s/ Jo-Ann Whitehorn
                                                        Jo-Ann H. Whitehorn
12                                                      Deputy General Counsel and Vice
                                                        President
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Case:
     STIP RE19-30232   Doc# 85
             SECURITY DEPOSIT         Filed: 03/25/19   Entered: 03/25/19 12:23:40     Page 3 of 3
